                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN BREAUX, ET AL.,                            Case No. 19-cv-00717-JST
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING STAY OF
                                                 v.                                         DISCOVERY
                                   9

                                  10     ACCREDITED SURETY AND                              Re: ECF No. 59
                                         CASUALTY COMPANY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is Defendants’ Motion for a Protective Order Temporarily Staying

                                  14   Discovery Pending Resolution of Motions to Dismiss. ECF No. 59. Plaintiffs oppose the motion.

                                  15   ECF No. 61. The Court will grant the motion.

                                  16          “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of

                                  17   discovery when a potentially dispositive motion is pending.” Tradebay, LLC v. eBay, Inc., 278

                                  18   F.R.D. 597, 600 (D. Nev. 2011). “Courts in this district have applied a two-pronged test to

                                  19   determine whether discovery should be stayed pending resolution of a dispositive motion.” Yiren

                                  20   Huang v. Futurewei Techs., Inc., No. 18-CV-00534-BLF, 2018 WL 1993503, at *2 (N.D. Cal.

                                  21   Apr. 27, 2018). “First, a pending motion must be potentially dispositive of the entire case, or at

                                  22   least dispositive on the issue at which discovery is directed.” Id. “Second, the court must

                                  23   determine whether the pending motion can be decided absent discovery.” Id. “If the Court

                                  24   answers these two questions in the affirmative, a protective order may issue. However, if either

                                  25   prong of this test is not established, discovery proceeds.” Pac. Lumber Co. v. Nat’l Union Fire

                                  26   Ins. Co. of Pittsburgh, 220 F.R.D. 349, 352 (N.D. Cal. 2003). In applying this two-factor test, the

                                  27   court must take a “preliminary peek” at the merits of the pending dispositive motion to assess

                                  28   whether a stay is warranted. Tradebay, 278 F.R.D. at 602.
                                   1           “A party seeking a stay of discovery carries the heavy burden of making a ‘strong

                                   2   showing’ why discovery should be denied.” Gray v. First Winthrop Corp., 133 F.R.D. 39, 40

                                   3   (N.D. Cal. 1990) (quoting Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). “The

                                   4   moving party must show a particular and specific need for the protective order, as opposed to

                                   5   making stereotyped or conclusory statements.” Id. (citations omitted).

                                   6           The Supreme Court has expressed particular concern about the cost of discovery in

                                   7   antitrust cases:

                                   8                      [I]t is one thing to be cautious before dismissing an antitrust
                                                          complaint in advance of discovery, . . . but quite another to forget
                                   9                      that proceeding to antitrust discovery can be expensive. As we
                                                          indicated over 20 years ago in Associated Gen. Contractors of Cal.,
                                  10                      Inc. v. Carpenters, 459 U.S. 519, 528, n. 17 (1983), “a district court
                                                          must retain the power to insist upon some specificity in pleading
                                  11                      before allowing a potentially massive factual controversy to
                                                          proceed.”
                                  12
Northern District of California




                                       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007) (citations omitted). “However, the costs and
 United States District Court




                                  13
                                       burdens of antitrust discovery do not erect an automatic barrier to discovery in every case in which
                                  14
                                       an antitrust defendant challenges the sufficiency of a complaint.” In re Lithium Ion Batteries
                                  15
                                       Antitrust Litig., 2013 WL 2237887, at *2 (N.D. Cal. May 21, 2013). “To be sure, to allow
                                  16
                                       antitrust discovery prior to sustaining a complaint would defeat one of the rationales of Twombly,
                                  17
                                       at least when the discovery would be burdensome. When, however, the discovery would not be so
                                  18
                                       burdensome, a closer question is presented, a question calling for the exercise of discretion and the
                                  19
                                       balancing of competing factors.” In re Graphics Processing Unites Antitrust Litig., 2007 WL
                                  20
                                       2127577, at *4 (N.D. Cal. July 24, 2007).
                                  21
                                               After considering the relevant factors, the Court concludes that a brief stay of discovery is
                                  22
                                       warranted until the pleadings are settled. Plaintiffs do not dispute either that Defendants’ motions
                                  23
                                       to dismiss, if granted, would be dispositive of the entire case, or that the motions can be decided
                                  24
                                       without discovery. Nor do they seriously dispute that discovery in this case, once undertaken, will
                                  25
                                       be significant and complex. The Consolidated Amended Complaint alleges a sprawling
                                  26
                                       conspiracy to fix bail premiums and avoid price competition “since at least February 2004.” ECF
                                  27
                                       No. 46 (“CAC”) ¶ 71. Defendants include twenty-three surety companies that allegedly
                                  28
                                                                                            2
                                   1   underwrote bail bonds in California, id. ¶¶ 13-35; two customer-facing bail agencies, id. 37-38;

                                   2   three bail agent associations, id. ¶¶ 40-42; and two individuals who worked in the bail industry

                                   3   during the alleged class period, id. ¶¶ 44-45. At issue are the bail transactions of “at least

                                   4   hundreds of thousands of Class members dispersed throughout the State of California.” Id. ¶ 48.

                                   5          Furthermore, the Court has reviewed the pending motions to dismiss and, although the

                                   6   Court has not yet had the benefit of reviewing Plaintiffs’ opposition, many of Defendants’

                                   7   arguments are sufficiently well-stated that they deserve careful consideration before allowing the

                                   8   parties to proceed with costly and time-consuming discovery. Moreover, any prejudice to the

                                   9   Plaintiffs will be limited, as Defendants’ motions to dismiss are scheduled to be heard in less than

                                  10   90 days.

                                  11          Plaintiffs allege that discovery must begin now to safeguard against spoliation of the

                                  12   evidence. The same claim could be made in opposition to a stay of discovery in any case.
Northern District of California
 United States District Court




                                  13   Plaintiffs do not support this argument with any specific facts, relying instead on allegations that

                                  14   “the bail industry is rife with misconduct,” ECF No. 61 at 5, including things like “receiving

                                  15   stolen property/contraband in lieu of premium collected; bribery and money laundering; gang

                                  16   conspiracy and/or criminal enterprise; [and] kidnapping and false imprisonment for purposes of

                                  17   extortion,” id. at 6. None of this has anything to do with spoliation of evidence, and Plaintiffs’

                                  18   colorful prose does not help the Court decide the question of whether a stay of discovery is

                                  19   appropriate.

                                  20                                              CONCLUSION

                                  21          For the foregoing reasons, Defendants’ motion to stay discovery is granted. Discovery is

                                  22   stayed until the pleadings are settled or further order of the Court. Plaintiffs’ alternative request

                                  23   that the Court require Defendants to make their Rule 26(f) disclosures and produce the information

                                  24   set forth in the Northern District of California’s ESI Checklist for Use During the Rule 26(f) Meet

                                  25   \\\

                                  26   \\\

                                  27   \\\

                                  28   \\\
                                                                                          3
                                   1   and Confer Process, ECF No. 61 at 6, is denied.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 30, 2019
                                                                                         ______________________________________
                                   4
                                                                                                       JON S. TIGAR
                                   5                                                             United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         4
